United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-1729
                     ___________________________

                            Rebecca Lynn Melder

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                       Submitted: November 20, 2013
                         Filed: December 6, 2013
                               [Unpublished]
                              ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Rebecca Lynn Melder appeals the district court’s1 order affirming the denial of
disability insurance benefits (DIB). Upon de novo review of the record, see McDade
v. Astrue, 720 F.3d 994, 997-98 (8th Cir. 2013), we find no basis for overturning the
administrative law judge’s (ALJ’s) determination that Melder was not disabled before
her insured status expired, see Tilley v. Astrue, 580 F.3d 675, 676 (8th Cir. 2009)
(holding DIB claimant must prove disability before expiration of insured status). To
the extent Melder has properly developed the issues she raises, see Garden v. Cent.
Nebraska Hous. Corp., 719 F.3d 899, 905 n.2 (8th Cir. 2013) (holding undeveloped
argument is deemed waived), we find the Appeals Council did not err by declining to
consider the additional evidence Melder offered in seeking review of the ALJ’s
adverse decision, see Bergmann v. Apfel, 207 F.3d 1065, 1069-70 (8th Cir. 2000)
(explaining when evidence offered to Appeals Council must be considered); the record
did not establish severe impairments other than fibromyalgia, see Kirby v. Astrue, 500
F.3d 705, 707-08 (8th Cir. 2007) (holding it is claimant’s burden to establish that
impairment is severe; if impairment has no more than minimal effect on claimant’s
ability to work, it does not qualify as severe); and the ALJ properly discounted the
opinion of treating physician Fred Nagel on Melder’s residual functional capacity, see
Renstrom v. Astrue, 680 F.3d 1057, 1064 (8th Cir. 2012) (concluding treating
physician’s opinion does not automatically control). The judgment of the district
court is affirmed.
                         ______________________________




      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-